A. J. WALKER, C. J.
It is understood that the merits of this case have been settled, and that a decision upon the question of reversal or affirmance is only required for the purpose of adjudging the costs of this court. In this condition of the case, the cause is placed in our hands for decision, without argument, brief, or statement of the points arising in the case. We have examined the case without any of the usual helps in our investigation, and conclude, that the only point in the case as presented is, whether the administrator of Mrs. Nancy Enlon was entitled to a distributive share as the representative of the widow of Daniel Enlon, the decedent, from a decree on the settlement of whose estate the appeal is taken. The decision of this question, we understand from the record, depends upon the other question, whether, after the death of a testator’s widow, her administrator can, within twelve months after the probate of the will, dissent, and take a distributive share instead of the testamentary provision. This question we decide in the negative, upon the ground that the right of dissenting from the will of a deceased husband, given to the widow by our statute, is personal and not trans-*31miss'ible to her administrator. — 2 Scribner on Dower, 468, 480; 2 Redfield on Wills, 754; Welsh v. Anderson, 28 Missouri, 293.
Affirmed.